internal_revenue_service number release date index number department of the treasury washington dc in re person to contact telephone number refer reply to cc psi 9-plr-144488-02 date date legend trusts trust trust primary beneficiary trust primary beneficiary trust trustor spouse settlors date date company state year dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of trustor’s generation-skipping_transfer gst tax exemption to transfers made to irrevocable trusts plr-144488-02 a summary of the facts and representations submitted is as follows on date trustor and spouse settlors formed two trusts trust and trust one for the benefit of each of their children and their children’s spouses and descendants article i i and of each trust provide that during the life of the settlors’ child for whom the trust was established the primary beneficiary trustee shall pay income and principal to the primary beneficiary and his or her issue to provide for their health education support and maintenance article i sec_1 provides that trustee shall pay as much of the trust’s principal to the primary beneficiary’s spouse issue and the spouses of the issue as requested in writing by the primary beneficiary article i sec_1 provides the primary beneficiary with a testamentary limited_power_of_appointment to appoint the remaining trust estate among the primary beneficiary’s spouse issue and the spouses of the issue article i sec_1 provides the primary beneficiary with a testamentary general_power_of_appointment over any portion of the trust estate that is not exempt from the gst tax article i sec_1 provides that any portion of the trust estate not appointed under the provisions of article i sec_1 and is to be held in a single trust until the later of the death of the primary beneficiary’s spouse or the date the primary beneficiary’s youngest then living child attains age during this period the trustee shall pay income and principal to the primary beneficiary’s spouse issue and the issue’s spouses to provide for their health education support and maintenance article i sec_1 provides that upon the later of the primary beneficiary’s spouse’s death or the date the primary beneficiary’s youngest then living child attaining age the trust estate shall be divided into as many equal shares as there are then living children of the primary beneficiary and deceased children of the primary beneficiary leaving issue article i sec_1 a provides that the trustee of a_trust held for the benefit of the primary beneficiary’s then living child or the then living issue of a deceased child beneficiary shall pay the beneficiary thereof income and principal deemed necessary to provide for his or her health education support and maintenance article i sec_1 b provides that the trustee shall distribute so much of the principal from the beneficiary’s trust to the beneficiary’s spouse issue and spouses of the issue as the beneficiary shall request in writing article i sec_1 c provides the beneficiary with a testamentary limited_power_of_appointment to appoint the trust estate among the beneficiary’s spouse issue and the spouses of the issue article i sec_1 d provides that if the beneficiary dies before his or her trust terminates the balance of the trust shall be divided equally by right of representation and held as separate trusts for the benefit of his or her surviving issue by right of representation if any if none the balance of the trust shall be divided equally by right of representation and distributed to the trusts established for his or her surviving siblings and the issue of plr-144488-02 any deceased siblings if any if none the balance of the trust shall be divided equally by right of representation and distributed to the trusts established for the primary beneficiary’s surviving issue article i sec_1 provides that the trust shall terminate at the earlier of the death of the last survivor of the settlors’ issue or years after the death of the last survivor of the settlors’ descendants who were living on date article i sec_1 provides that if any issue of the primary beneficiary are living when the trust terminates the trust estate shall be distributed outright to the issue by right of representation article i sec_1 provides that upon the termination of the trust if no issue of the primary beneficiary are living the trustee shall distribute the trust estate outright to the then living issue of the primary beneficiary’s siblings by right of representation on date settlors each transferred shares of stock in company to each trust settlors retained an accounting firm to prepare each of their united_states gift and generation-skipping_transfer_tax returns form sec_709 reporting these transfers settlors each elected under sec_2513 to treat their gifts to the trusts as having been made one-half by each of them the accounting firm mistakenly failed to allocate settlors’ gst exemptions to the assets transferred to each trust on the form sec_709 further a notice of allocation was not attached to the form sec_709 during year settlors’ attorney discovered the failure to properly allocate settlors’ gst exemptions to the date transfers it has been represented that trustor has not made any transfers to trusts or skip persons to which trustor’s gst_exemption was or was required to be applied trustor has requested an extension of time under sec_2642 and sec_301_9100-3 to make a late gst_exemption allocation to the date transfers to the trusts and that such allocation will be based on the value of the property transferred to the trusts on date law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the year involved provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made plr-144488-02 shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-144488-02 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore trustor is granted an extension of time of sixty days from the date of this letter to allocate trustor’s available gst_exemption to the date transfers to the trusts the allocations once made will be effective as of date the date of the transfers to the trusts the value of the assets transferred to the trusts on date will be used in determining the amount of the trustor’s gst_exemption to be allocated to the transfers the allocation for trustor should be made on a separate supplemental form_709 for the date year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-144488-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes one copy of this letter
